Citation Nr: 1611360	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a variously diagnosed skin disability.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel












INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This claim was previously remanded in October 2014 and in May 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) once again.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has variously diagnosed skin disability, to include skin cancers, due to service. The Veteran served in Vietnam. In statements dated February 2010 and November 2011, the Veteran asserts that he had red splotches all over his skin that began in Vietnam and that he has since been diagnosed with many small skin cancers. Specifically in his November 2011 statement, the Veteran explained that he "spent eight months loading/unloading PSP (perforated steel planking) that was used for temporary air strips (landing aircraft)," and that he was exposed to Agent Orange, which was used to kill vegetation before assembling planks for landing. Furthermore, the Veteran states that for the last two months of his time in Vietnam he volunteered to rebuild a bridge across a river and operated a 20 ton crane in the sun. 

VA treatment records note a small benign keratosis on the right temple in December 2009. Private treatment records show the following diagnoses: recurrent basal cell carcinoma of the left posterior ear, large basal cell carcinoma, right thigh adnexal tumor, right thigh rexcision-trichoblastoma, cystic nodule epidermal cyst of the neck, actinic keratosis (scalp, face, neck, and hand), psoriasis, benign-appearing nevi, a lentigines, seborrheic keratosis, left temple squamous lined keratin filled invagination with mild epithelial typia (definitive invasive carcinoma not identified), tinea pedis, squamous cell carcinoma of right pinna, and multiple cherry angiomas of front of chest/abdomen. Additionally, treatment records note complaints of scaly spots on his face, ears, and hands.

The Veteran was afforded a VA examination in November 2011, in which the examiner found the Veteran to have psoriasis, tumors and neoplasms of the skin, including malignant melanoma, basal cell carcinoma, actinic keratosis, and seborrheic keratosis. The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner's rationale, however, was that the blisters on his hands noted in his service treatment record did not appear to reoccur, and that the cancerous lesion on his ear was not a blister, but rather "affected by sun, and especially tropical sun." Therefore, the examiner concluded that the skin condition are not blistering lesions "and are associated with age and long [time] sun exposure." 

However, after review by the Board, the examination opinion was deemed inadequate. The Board found that additional skin diagnoses were not considered by the examiner, to include a cystic nodule/ epidermal cyst, a trichoblastoma of the thigh, lentingo/hyperpigmentation, and tinea pedis. Furthermore, the remand noted the Veteran's service in Vietnam and the presumption that he was exposed to Agent Orange. Therefore, the Board remanded the matter for another medical opinion and directed the examiner to address whether the Veteran's variously diagnosed skin disability may be due to service, to include exposure to Agent Orange.

In accordance with the remand directives, the Veteran was afforded a new VA examination in January 2013. The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The supporting rationale provided states, "[t]he [V]eteran is light skinned and has normal skin changes which are related to age, sun exposure over many years, being light skinned, and the result of exposure to over 60 carcinogens from positive smoking history of two packs per day for fifty years. The [V]eteran is without a presumptive skin condition attributable to Agent Orange."

However, again, the Board found this examination report to be inadequate. First, the report does not list or acknowledge all prior skin diagnoses; and second, the examiner did not understand that even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d), service connection must still be considered under 38 C.F.R. § 3.303(d). See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

An additional medical opinion was provided in August 2015, which states that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The supporting rationale states the following: 
"[The] Veteran's skin condition was not caused by Agent Orange exposure, it is not a presumptive diagnosis. I have reviewed records and the skin cancers, actinic keratoses, and psoriasis were not dx or treated in service. Psoriasis can be a hereditary condition but is not cause by [A]gent [O]range. The other skin lesions are typically caused by sun exposure and fair complexion."

Unfortunately, the Board continues to find the examiner's opinion inadequate. The stated opinion does not sufficiently address whether the various skin disability is related to herbicide exposure. The opinion states that the conditions are not presumptive, and, again, the examiner is reminded that even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d), service connection must still be considered under 38 C.F.R. § 3.303(d). See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Moreover, the Board does not find that the examiner has sufficiently addressed whether it is at least as likely as not that the various skin disability was incurred in service, to include sun exposure in service. The examiner does not address whether the Veteran's current disability is related to the Veteran's service in light of his assertions as to sun exposure in-service and symptoms beginning in service. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Last, the instant medical opinion is inadequate, as it is based on a lack of medical documentation of in-service diagnosis. The absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, service connection may be granted where there is credible evidence of an event or injury in service, post-service medical findings of a current disability, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

For the foregoing reasons, the Board finds the VA medical opinion to be insufficient, and the Board must remand this matter again. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy; Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). A VA addendum medical opinion is warranted to determine the etiology of the Veteran's current skin disability. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).

Accordingly, the case is REMANDED for the following action:

1. Associate with the record any outstanding treatment records related to the remaining claim on appeal.

2. The claims file and a copy of this remand must be made available to, and reviewed by, the August 2015 examiner (or a suitable substitute) to determine the etiology of the Veteran's various skin disability. The examiner must indicate on the examination report that the case was reviewed again.

The examiner should provide an opinion addressing the following questions:

a) Is it at least as likely as not (a 50 percent or greater probability) that any skin disability is related to herbicide exposure? In providing such an opinion it is specifically noted that the fact that any such skin disability is not a presumptive herbicide exposure disease does not automatically preclude such a relationship.  

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service, to include any in-service sun exposure, caused or contributed to the development of any skin disability?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's sun exposure consistent with his duties in service. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau, 492 F.3d at 1377.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

